DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 11/09/2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore “one or more rows of UV-LED or UV-DIOD lights”, “a battery or solar cell”, “a visor attached to said mask” , the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract

Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it contain a phrases which can be implied (i.e. “The present invention relates”).

The Examiner respectfully suggests amending the abstract as follows: 

A respirator frame including an upper part and a lower part that are flat and are parallel and configured to cover at least the user's nose and mouth. The respirator frame further includes UV illumination along the inner contour of the upper part emitting light to the opposite inner side of the frame, crossing the air channel creating a continuous screen between the top part and lower part of the frame.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the top part” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim limitation is referring to the “upper part” that was introduced earlier in the claim or a new structure.
The applicant is advised that, being interpreted that the claim limitation “the top part” is the same as the upper part.

Claim 3 recites the limitation "said plurality of ultraviolet LED lights and ultraviolet LED lamps" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
The applicant is advised that, Claim 3 is being interpreted and examined as if it is dependent of claim 2.

Claim 5 recite “said solar cell can be mounted” The use of “can be” language renders the claim indefinite as it is not clear if the said solar cell must necessarily mounted on a visor attached to said mask, or if, in the alternate, it is merely a recitation of alternative options.
The applicant is advised that in the comparing the claimed invention with the Prior Art, the Examiner assumed that the limitations presented by Claim 5 were directed to merely a recitation of alternative options.
Claim 5 recites the limitation “said solar cell” and  "said mask" in lines2. There is insufficient antecedent basis for this limitation in the claim. Regarding the claim limitation "said mask", it is unclear if the claim limitation is referring to the “respirator frame” that was introduced earlier in the claim or a new structure.
The applicant is advised that, claim limitation should be changed to  --a solar cell- or changed the claim dependency so that the claim is dependent upon claim 4 instead of claim 3.
The applicant is advised that, being interpreted that the claim limitation “mask” is the same as the respirator frame.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 8,733,356).
Regarding claim 1, Roth discloses a respirator frame (10, see Figs. 1 and 2) comprising: is sized and configured to cover at least the user's nose and mouth (Figs. 2, 6, and 7) the upper part (20, see Fig. 1, Col. 4; lines 40-49) and the lower part of the frame are flat (see Figs. 1 and 2) and they are parallel.  

Regarding claim 2, Roth further discloses containing one or more rows of UV-LED or UV-DIOD lights (see Fig. 3, Col. 5; lines 8-10) along the inner contour of the upper part (20, see Fig. 3) emitting light to the opposite inner side of the frame, crossing the air channel creating a continuous screen between the top part and lower part of the frame (see Figs. 3-4).  

Regarding claim 3, Roth further discloses said plurality of ultraviolet LED lights and ultraviolet LED lamps (64, see Fig. 3, Col. 5; lines 45-52) all emit light in a wavelength range of 240 to 280 nm.  

Regarding claim 4, Roth further discloses comprising a battery (72, see Fig. 2, Col. 5; lines 11-15) or solar cell connected to a voltage regulator and a current chopping circuit connected between said voltage regulator and said plurality of UV LEDs (see Fig. 3, Col. 5; lines 8-10) to deliver pulsed current (standard configuration for its purpose).  

Regarding claim 6, Roth further discloses wherein all of said plurality of UV LEDs emit light in a wavelength range of 240 to 280 nm (64, see Fig. 3, Col. 5; lines 45-52).  

Regarding claim 7, Roth further discloses all of said plurality of UV light emitting diodes or LEDs emit light in a concentrated beam creating a flat UV screen (see Figs. 3-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 8,733,356).
Regarding claim 5, Roth teaches a visor attached to said mask (see Figs. 8 and 9).
However, Roth is silent with respect a solar cell can be mounted on a visor attached to said mask.  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth by including a solar cell as alternative power source as a matter of choosing well known alternative power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, choosing solar cell would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 8, the teachings of Roth have been discussed above.
However, Roth is silent with respect further consists of several parallel narrower frames in which everything mentioned in terms of configuration and principle of operation is preserved.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth by including more frames in order to provide more UV illumination, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to make this combination to provide an efficient protective masks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGhie et al. (US 11,305,137) discloses an adjustable mouth shield device provides an adjustably fitted mouth shield with adjustable headband for secure fit; McFall (US 11,297,887) discloses a face mask is a face shield and head strap comprising two layers of plastic having a plurality of blue LED lights which are disposed about each of four face shield sides; Keene et al. (US 11,266,189) discloses an antimicrobial face masks/face shields to prevent spread of infectious diseases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875